Opinion of the Court, delivered by


Scott, Judge.

This was a suit by petition in debt, brought by Shep-hard against Orme, in which Shephard obtained judgment, from which Orme appealed to this court.
On the trial, Shephard offered in evidence the note sued on, ydiich was signed, as the bill of exceptions shows, A. C. Orme, and the petition was against Augustus E. Orme. The reading of the note was objected to on the ground of variance. The objection was overruled, and the note read in evidence.
The appellant, to sustain his objection to the admissibility of the note, and to show its variance from the petition, has relied on the case of King v. Clark, 7 Mo. R. In that case the court held that a mistake in the middle letter between the Christian and surname was no ground of variance ; that it was no part of the name, and that the law knows of but one Christian name, and the mistake of the middle letter of the name in that case was-material, because the party had made it so by a descriptive averment. In the case of Smith v. Ross and Strong, decided at the last term of this court, it was held, the *607omission of the middle letter between the Christian and surname was no variance.
If the middle letter is no part of the name, as was held in Tallmadge v. Franklin, 5 John. 84, its omission, or a mistake in it, cannot be material.
Judgment affirmed.